Citation Nr: 1417986	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a hiatal hernia with esophageal and gastric gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 1985 to September 2005. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a hiatal hernia with esophageal and gastric gastritis and assigned an initial 10 percent rating, effective October 1, 2005.

The Board previously remanded this matter in October 2011.

In a July 2012 supplemental statement of the case and a November 2012 rating decision, the RO awarded an increased 20 percent rating for the Veteran's hiatal hernia, effective October 1, 2005.  In an August 2012 statement, the Veteran expressed satisfaction with the 20 percent rating.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all issues on appeal, to include his claim for an increased rating for hiatal hernia.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for a hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran has perfected an appeal as to the issue of entitlement to an increased rating for his hiatal hernia.  However, in March 2014, the Veteran submitted a written statement indicating that he was withdrawing his appeal pertaining to that disability.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to that issue, and the appeal is dismissed. 


ORDER

The appeal as to the issue of entitlement to an increased initial rating for hiatal hernia is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


